DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant-initiated interview conducted on April 20, 2022, applicant’s amendments and remarks filed on May 25, 2022, claims 1-13, 16, and 18-23 are hereby allowed. Claims 14-15 and 17 are previously or currently cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 16.
The prior art or record Myung (US 2014/0380122 A1) teaches, [0038] FIG. 3 is an illustrate process 300 for optimizing the lifespan of a storage device in accordance with an embodiment of the present disclosure. At 310, data is read from a portion of a storage device. For example, control circuitry 110 may receive a request to read data from a particular block of storage device 120. [0039] At 320, errors are corrected using a first complexity level technique. For example, error correction/detection circuitry 140 may receive the read data from the block and attempt to correct errors in the block using LDPC with hard information. [0040] At 330, a determination is made as to whether the errors were successfully corrected. In response to determining that the errors were successfully corrected, the process proceeds to 394, otherwise the process proceeds to 340. For example, error correction/detection circuitry 140 may transmit a signal to control circuitry 110 indicating whether the data was successfully read and decoded, a decoding level or type used to decode the data, and/or a number of errors that resulted from reading the data. [0041] At 340, errors are corrected using a second complexity level technique. The second complexity level may be more complex than the first complexity level technique. For example, error correction/detection circuitry 140 may receive the read data from the block and attempt to correct errors in the block using LDPC with 2-bit information.
The prior art or record Shi et al. (US 2018/ 0357013 A1) teaches, [0013] …. if the historical access type is a read operation, and the access type of the current access request is a read operation, the performing, by the storage controller, an access operation on the to-be-accessed storage area includes: performing, by the storage controller, a read operation on the to-be-accessed storage area in a form of a fast read, and if decoding using the fast read fails, reading the to-be-accessed storage area again in a form of a slow read, and rewriting data stored in the to-be-accessed storage area to the to-be-accessed storage area in a form of the slow write, where a form of the read operation of the storage controller includes the fast read and the slow read, and a read speed of the fast read is greater than a read speed of the slow read.
However, as per claim 1, the prior art or records Myung (US 2014/0380122 A1), or   Shi et al. (US 2018/ 0357013 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “select, based on information on error correction of the first data read from the non-volatile memory according to the second read command, one read method from a plurality of read methods with different time required to read the first data from on the non-volatile memory, the selected one read method being to be executed by the non-volatile memory in response to an initial read command in a retriable read sequence to read the first data corresponding to the read request from the host”.  Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 16 includes similar limitations of independent claim 1 and, therefore, is allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-13, and 18-23 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Tai et al. (US 9,454,420 B1) teaches reading data from a set of memory cells in a flash memory array in accordance with a first reading threshold voltage and performing an error correction process on the read data to produce error correction information. The method further includes determining, based on the error correction information, whether to adjust the first reading threshold voltage, and upon determining to adjust the first reading threshold voltage, setting the value of the first reading threshold voltage to a value greater or less than a current value of the first reading threshold voltage. In some implementations, the method further includes initiating a recalibration of the first reading threshold voltage when a predefined condition occurs.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112